     Case 1:20-cv-00124-AWI-BAM Document 26 Filed 10/09/20 Page 1 of 2

 1

 2                         UNITED STATES DISTRICT COURT
 3                                EASTERN DISTRICT OF CALIFORNIA

 4

 5    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:20-cv-00124-AWI-BAM (PC)
 6                       Plaintiff,                      ORDER DISMISSING ACTION WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY FILING
 7             v.                                        FEE AND FAILURE TO OBEY COURT
                                                         ORDER
 8    BALLESTEROS,
                                                         (ECF No. 20)
 9                       Defendant.
10

11           Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

12   civil rights action pursuant to 42 U.S.C. § 1983.

13           On February 18, 2020, the assigned Magistrate Judge issued findings and

14   recommendations recommending that Plaintiff’s application to proceed in forma pauperis be

15   denied and that he be required to pay the $400.00 filing fee in full to proceed with this action.

16   (ECF No. 11.) Following an extension of time, Plaintiff objections on March 23, 2020. (ECF

17   Nos. 15, 19.)

18           On September 9, 2020, the undersigned issued an order adopting the findings and

19   recommendations in full and ordering Plaintiff to pay the $400.00 filing fee in full within twenty-

20   one (21) days to proceed with this action. (ECF No. 20). Plaintiff was warned that if he failed to

21   pay the filing fee within the specified time, the action would be dismissed without further notice.

22   (Id. at 2.)

23           On September 18, 2020, Plaintiff filed a motion for an extension of time to file a response

24   to the September 9, 2020 order adopting the findings and recommendations. (ECF No. 21.)

25   Finding that Plaintiff had not properly identified good cause for the request, and that the order did

26   not require a written response, the Magistrate Judge denied the motion. (ECF No. 22.) On

27   September 23, 2020, Plaintiff filed his response to the September 9, 2020 order adopting the

28   findings and recommendations. (ECF No. 23.) Plaintiff argues that the Court should permit him
                                                         1
     Case 1:20-cv-00124-AWI-BAM Document 26 Filed 10/09/20 Page 2 of 2

 1   to proceed in forma pauperis in this action due to his indigency and attaches another copy of his

 2   prison trust account statement. (Id.)

 3          On October 2, 2020, Plaintiff also filed what appear to be renewed objections to the

 4   February 18, 2020 findings and recommendations, as well as a renewed motion to proceed in

 5   forma pauperis. (ECF Nos. 24, 25.) In his objections, Plaintiff generally argues that the claims

 6   presented in this action are meritorious, and he should be permitted to proceed in forma pauperis

 7   in this action. (ECF No. 24.)

 8          The Court has already determined that Plaintiff is subject to 28 U.S.C. § 1915(g), and that

 9   his allegations do not satisfy the imminent danger exception. Plaintiff’s indigency or the

10   underlying claims presented are not relevant to this determination, and Plaintiff has provided no

11   further information that would warrant reconsideration of this finding. Therefore, prepayment of

12   the filing fee is required in order to proceed with this action. The deadline to pay the filing fee

13   has expired, and Plaintiff has failed to pay the filing fee or otherwise indicate his willingness to

14   comply with the Court’s order.

15          Because Plaintiff has failed to obey the Court’s order and pay the appropriate filing fee,

16   this case cannot proceed. This matter will be dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258,

17   1260–61 (9th Cir. 1992).

18          Accordingly, IT IS HEREBY ORDERED as follows:

19      1. This action is dismissed, without prejudice, for Plaintiff’s failure to comply with the

20          Court’s order of September 9, 2020, (ECF No. 20), and his failure to pay the filing fee;
21          and

22      2. The Clerk of the Court is directed to terminate all pending motions and deadlines and

23          close this action.

24
     IT IS SO ORDERED.
25

26   Dated: October 8, 2020
                                                  SENIOR DISTRICT JUDGE
27

28
                                                        2
